DETAILED ACTION
This office action is in response to the communication received on 07/14/2021 concerning application no. 15/780,914 filed on 10/30/2018.
Claims 37, 39-47, and 49-52 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2021 has been entered.
Claims 37, 39-47, and 49-52 are pending.		

Response to Arguments
Applicant’s arguments, see pages 14-19, filed 07/14/2021, with respect to the 103 rejection and the use of Ahmad have been fully considered and are persuasive.  The 103 rejections of claims 37, 47, and 51 have been withdrawn. 

Claim Objections
Claim 40 is objected to because of the following informalities: 
Claim 40, lines 10 and 11, recite “                                
                                    
                                        
                                            
                                                
                                                    U
                                                
                                                
                                                    n
                                                
                                            
                                            
                                                
                                                    x
                                                    ,
                                                    z
                                                
                                            
                                            +
                                            i
                                            H
                                            T
                                            {
                                            U
                                            N
                                            (
                                            x
                                            ,
                                            z
                                            )
                                            }
                                        
                                    
                                
                            ” and “                                
                                    
                                        
                                            U
                                        
                                        
                                            n
                                        
                                    
                                    
                                        
                                            x
                                            ,
                                            z
                                        
                                    
                                    +
                                    i
                                    H
                                    T
                                    {
                                    U
                                    N
                                    (
                                    x
                                    ,
                                    z
                                    )
                                    }
                                
                            . This claim elements should be amended to “                                
                                    
                                        
                                            
                                                
                                                    U
                                                
                                                
                                                    n
                                                
                                            
                                            
                                                
                                                    x
                                                    ,
                                                    z
                                                
                                            
                                            +
                                            i
                                            H
                                            T
                                            {
                                            
                                                
                                                    U
                                                
                                                
                                                    n
                                                
                                            
                                            (
                                            x
                                            ,
                                            z
                                            )
                                            }
                                        
                                    
                                
                            ” and                                 
                                    
                                        
                                            U
                                        
                                        
                                            n
                                        
                                    
                                    
                                        
                                            x
                                            ,
                                            z
                                        
                                    
                                    +
                                    i
                                    H
                                    T
                                    {
                                    
                                        
                                            U
                                        
                                        
                                            n
                                        
                                    
                                    (
                                    x
                                    ,
                                    z
                                    )
                                    }
                                
                            ”. This amendment will resolve the consistent recitation of Un in its correct subscript form.
Claim 40, line 7, recites “1 and N”. This should be amended to “one and N” to remove possibility of interpretation of the number 1 as the letter ‘
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 40 recites the limitation "the second plurality that is the number of transmitting weighting vectors" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.

Claim 40, lines 7-9, recite “N being the second plurality that is the number of transmitting weighting vectors”. This claim element is indefinite. The independent claim 37 establishes the weighting vectors WTi and WTj in the summation indicating the dot product. It is unclear if the transmit weighting vectors in claim 40 are the same as the claim 37 weighting vectors or are a separate and distinct feature. 

 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 37 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an imaging method for producing an image of a region inside a medium and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “beamform processing step in which the set of data by a plurality of beamforming processes providing beamformed pixel values             
                
                    
                        U
                    
                    
                        n
                    
                
                (
                x
                ,
                z
                )
            
         of at least a portion of the image, each of the beamforming processes using a transmit weighting vector             
                
                    
                        W
                    
                    
                        T
                        n
                    
                
            
         in calculating the beamformed pixel values” and “combining the calculated beamformed pixel values together to provide a pixel value I(x, z) of a pixel inside the image, wherein the transmit weighting vectors             
                
                    
                        W
                    
                    
                        T
                        n
                    
                
            
         are different and orthogonal with respect to each other, a transmit weighting vector of index             
                i
            
         being orthogonal to a transmit weighting vector of index             
                j
            
        , index             
                i
            
         being different of index             
                j
            
        , and             
                
                    
                        ∑
                        
                            l
                            =
                            1
                        
                        
                            L
                        
                    
                    
                        
                            
                                W
                            
                            
                                T
                                i
                            
                        
                        
                            
                                l
                            
                        
                        ∙
                        
                            
                                T
                            
                            
                                T
                                j
                            
                        
                        
                            
                                l
                            
                        
                        =
                        0
                    
                
            
         that is a dot product,             
                L
            
         being the number of components of the transmit weighting vectors             
                
                    
                        W
                    
                    
                        T
                        n
                    
                
            
        , wherein the transmit weighting vectors             
                
                    
                        W
                    
                    
                        T
                        n
                    
                
            
         are applied during the beamform processing” and “during the beamform processing, each of the beamforming processes is a synthetic beamforming in which the beamformed pixel values             
                
                    
                        U
                    
                    
                        n
                    
                
                (
                x
                ,
                z
                )
            
         are calculated by the following formula:              
                
                    
                        U
                    
                    
                        n
                    
                
                
                    
                        x
                        ,
                        z
                    
                
                =
                
                    
                        ∑
                        
                            m
                            =
                            1
                        
                        
                            M
                        
                    
                    
                        
                            
                                T
                            
                            
                                T
                                n
                            
                        
                        [
                        m
                        ]
                    
                
                
                    
                        ∑
                        
                            l
                            =
                            l
                            1
                        
                        
                            l
                            2
                        
                    
                    
                        
                            
                                W
                            
                            
                                R
                            
                        
                        [
                        l
                        ]
                        D
                        S
                        (
                        k
                        -
                        τ
                        
                            
                                x
                                ,
                                z
                                ,
                                l
                                ,
                                m
                            
                        
                        ,
                        l
                        ,
                        m
                        )
                    
                
                 
            
        where             
                D
                S
                
                    
                        k
                        ,
                        l
                        ,
                        m
                    
                
            
         is a matrix of the set of data,             
                
                    
                        W
                    
                    
                        R
                    
                
            
          is a receive weighting vector,             
                τ
                (
                x
                ,
                z
                ,
                l
                )
                 
            
        is a delay function             
                 
                l
            
         is an index of a transducer in the array, comprised between             
                l
                1
            
         and             
                l
                2
            
        , an aperture to beamform a line,             
                m
            
         is the index, comprised between             
                l
            
         and             
                M
            
        ,             
                M
            
         being the number of transmitted waves inside the medium,             
                
                    
                        W
                    
                    
                        T
                        n
                    
                
            
         is the transmit weighting vector, and             
                x
                ,
                 
                z
            
         are coordinates of a pixel inside the image, and the receive weighting vector and the transmit weighting vector being computational vectors”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, recites a mathematical formula type mathematical concept and covers the performance of the limitation in the mind as it is regarding a concept relating to beamforming pixel values with weighting vectors and calculating the beamformed pixel with known variables. Also, the combining of a pixel value with a beamformed pixel value with the weighting vectors is being orthogonal is under broadest reasonable interpretation, covered by the performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “transmitting a plurality of waves inside the medium by the transducers, acquiring a set of data by said transducers in response to the transmitted plurality of waves”. Wave transmission/reception and the application of transmit weighting vectors that are orthogonal to one another in the beamforming process are a form of an insignificant extra-solution activity. 

Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 37 is ineligible.

Claim 39 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a method and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes – The claim recites the limitation “wherein the synthetic beamforming process is one of a synthetic aperture focusing technique (SAFT) beamforming process, a virtual transducer SAFT beamforming process, a spatially coded SAFT beamforming process, a circular wave synthetic beamforming process, and a plane wave synthetic beamforming process”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to a beamforming process that is a form of synthetic beamforming. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional claim elements. Therefore, the claim does not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the claim does not contain additional claim elements that could amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 39 is ineligible.

Claim 40 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a method and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “wherein the pixel values             
                I
                (
                x
                ,
                z
                )
            
         of the image are calculated during the combining by the following formula:             
                I
                
                    
                        x
                        ,
                        z
                    
                
                =
                
                    
                        ∑
                        
                            n
                            =
                            1
                        
                        
                            N
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                U
                                            
                                            
                                                n
                                            
                                        
                                        
                                            
                                                x
                                                ,
                                                z
                                            
                                        
                                        +
                                        i
                                        H
                                        T
                                        {
                                        
                                            
                                                U
                                            
                                            
                                                n
                                            
                                        
                                        (
                                        x
                                        ,
                                        z
                                        )
                                        }
                                    
                                
                            
                            
                                2
                            
                        
                    
                
                 
            
        wherein,              
                i
            
         is the complex unit imaginary number,             
                n
            
         is the index, comprised between             
                l
            
         and             
                N
            
        ,             
                N
            
         being the second plurality that is the number of transmit weighting vectors,             
                
                    
                        
                            
                                U
                            
                            
                                n
                            
                        
                        
                            
                                x
                                ,
                                z
                            
                        
                        +
                        i
                        H
                        T
                        {
                        
                            
                                U
                            
                            
                                n
                            
                        
                        (
                        x
                        ,
                        z
                        )
                        }
                    
                
            
         is the absolute value of             
                
                    
                        U
                    
                    
                        n
                    
                
                
                    
                        x
                        ,
                        z
                    
                
                +
                i
                H
                T
                {
                
                    
                        U
                    
                    
                        n
                    
                
                
                    
                        x
                        ,
                        z
                    
                
                }
            
        ,             
                H
                T
                (
                
                    
                        U
                    
                    
                        n
                    
                
                (
                x
                ,
                z
                )
                )
            
         is the Hilbert transform of             
                
                    
                        U
                    
                    
                        n
                    
                
                
                    
                        x
                        ,
                        z
                    
                
            
        ,             
                
                    
                        U
                    
                    
                        n
                    
                
                (
                x
                ,
                z
                )
            
         is the beamformed pixel value of the plurality of beamforming processes”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, recites a mathematical type mathematical concept and covers the performance of the limitation in the mind as it is regarding a concept relating to combination for the calculation of pixel values based on an equation with defined variables that generate an output. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional claim elements. Therefore, the claim does not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the claim does not contain additional claim elements that could amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 40 is ineligible.

Claim 41 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a method and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “wherein the transmit weighting vectors             
                
                    
                        W
                    
                    
                        T
                        n
                    
                
            
         are determined by an orthogonal function that is one of a Riedel-Sidorenko function, and a Hadamard function”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the determination of weighting vectors with a orthogonal function that is a Riedel-Sidorenko or Hadamard function. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional claim elements. Therefore, the claim does not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the claim does not contain additional claim elements that could amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 41 is ineligible.

Claim 42 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 37 rejection.
Claim 42 recites the following elements: “wherein the transducers are ultrasound transducers that transmit or receive ultrasound waves, and the method produces an ultrasound image of the region inside the medium”. This claim element is a mere transmission/reception step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 42 is ineligible.

Claim 43 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a method and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “determining the image of the region by said processor and the array; determining a metric value for pixels in the image; and when the metric value is comprised in a first range, computing a pixel value in the image without using a transmit weighted vector, and when the metric value is comprised in a second range different than said first range, computing a pixel value in the image using transmit weighting vectors”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the 
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional claim elements. Therefore, the claim does not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the claim does not contain additional claim elements that could amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 43 is ineligible.

Claim 44 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a method and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “wherein the metric value is determined for distinguishing a pixel in the image corresponding to a reflective signal from a pixel in the first image corresponding to a speckle signal”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the distinguishing a pixel between a reflective signal or a speckle signal based on a metric value. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional claim elements. Therefore, the claim does not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the claim does not contain additional claim elements that could amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 44 is ineligible.

Claim 45 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a method and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “wherein the metric value is determined via calculating an autocorrelation function wherein the metric value is determined via calculating an autocorrelation function”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the calculation of a value with an autocorrelation function. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional claim elements. Therefore, the claim does not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the claim does not contain additional claim elements that could amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 45 is ineligible.

Claim 46 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 41 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a method and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “wherein the metric value is a mean value of the autocorrelation function for lags comprised between 10 degrees and 30 degrees”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the determination of a metric value as the mean value of the autocorrelation of lags between 10 and 30 degrees. Furthermore, this limitation under broadest reasonable interpretation, covers a mathematical concept as it is the average of the output of a mathematical function. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional claim elements. Therefore, the claim does not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the claim does not contain additional claim elements that could amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 46 is ineligible.

Claim 47 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an apparatus for producing an image of a region inside a medium and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “beamform processing step in which the set of data by a plurality of beamforming processes providing beamformed pixel values             
                
                    
                        U
                    
                    
                        n
                    
                
                (
                x
                ,
                z
                )
            
         of at least a portion of the image, each of the beamforming processes using a transmit weighting vector             
                
                    
                        W
                    
                    
                        T
                        n
                    
                
            
         in calculating the beamformed pixel values” and “combining the calculated beamformed pixel values together to provide a pixel value             
                I
                (
                x
                ,
                z
                )
            
         of a pixel inside the image, wherein the transmit weighting vectors             
                
                    
                        W
                    
                    
                        T
                        n
                    
                
            
         are different and orthogonal with respect to each other, a transmit weighting vector of index             
                i
            
         being orthogonal to a transmit weighting vector of index             
                j
            
        , index             
                i
            
         being different of index             
                j
            
        , and             
                
                    
                        ∑
                        
                            l
                            =
                            1
                        
                        
                            L
                        
                    
                    
                        
                            
                                W
                            
                            
                                T
                                i
                            
                        
                        
                            
                                l
                            
                        
                        ∙
                        
                            
                                T
                            
                            
                                T
                                j
                            
                        
                        
                            
                                l
                            
                        
                        =
                        0
                    
                
            
        ,             
                L
            
         being the number of components of the transmit weighting vectors             
                
                    
                        W
                    
                    
                        T
                        n
                    
                
            
        , wherein the transmit weighting vectors             
                
                    
                        W
                    
                    
                        T
                        n
                    
                
            
         are applied during the beamform processing” and “during the beamform processing, each of the beamforming processes is a synthetic beamforming in which the beamformed pixel values             
                
                    
                        U
                    
                    
                        n
                    
                
                (
                x
                ,
                z
                )
            
         are calculated by the following formula:             
                
                    
                        U
                    
                    
                        n
                    
                
                
                    
                        x
                        ,
                        z
                    
                
                =
                
                    
                        ∑
                        
                            m
                            =
                            1
                        
                        
                            M
                        
                    
                    
                        
                            
                                T
                            
                            
                                T
                                n
                            
                        
                        [
                        m
                        ]
                    
                
                
                    
                        ∑
                        
                            l
                            =
                            l
                            1
                        
                        
                            l
                            2
                        
                    
                    
                        
                            
                                W
                            
                            
                                R
                            
                        
                        [
                        l
                        ]
                        D
                        S
                        (
                        k
                        -
                        τ
                        
                            
                                x
                                ,
                                z
                                ,
                                l
                                ,
                                m
                            
                        
                        ,
                        l
                        ,
                        m
                        )
                    
                
                 
            
        where             
                D
                S
                
                    
                        k
                        ,
                        l
                        ,
                        m
                    
                
            
         is a matrix of the set of data,             
                
                    
                        W
                    
                    
                        R
                    
                
            
          is a receive weighting vector,             
                τ
                (
                x
                ,
                z
                ,
                l
                )
                 
            
        is a delay function adapted for the beamforming process, k is a constant,             
                l
            
         is an index of a transducer in the array, comprised between             
                l
                1
            
         and             
                l
                2
            
        , an aperture to beamform a line,             
                m
            
         is the index, comprised between             
                l
            
         and             
                M
            
        ,             
                M
            
         being the number of transmitted waves inside the medium,             
                
                    
                        W
                    
                    
                        T
                        n
                    
                
            
         is the transmit weighting vector, and             
                x
                ,
                 
                z
            
         are coordinates of a pixel inside the image, and 
the receive weighting vector and the transmit weighting vector being computational vectors”
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, recites a mathematical formula type mathematical concept and covers the performance of the limitation in 
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “a processor connected to an array of transducers in relation with said medium, wherein the array and processor are configured to implement: transmitting a plurality of waves inside the medium by the transducers, acquiring a set of data by said transducers in response to the transmitted plurality of waves”. Wave transmission/reception and the application of transmit weighting vectors that are orthogonal to one another in the beamforming process are a form of an insignificant extra-solution activity. The use of a processor and memory to execute a mental process is a pre/post-insignificant activity.

Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 47 is ineligible.

Claim 49 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an apparatus for producing an image of a region inside a medium and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes – The claim recites the limitation “wherein the synthetic beamforming process is one of a synthetic aperture focusing technique (SAFT) beamforming process, a virtual transducer SAFT beamforming process, a spatially coded SAFT beamforming process, a circular wave synthetic beamforming process, and a plane wave synthetic beamforming process”.
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to a beamforming process that is a form of synthetic beamforming. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional claim elements. Therefore, the claim does not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the claim does not contain additional claim elements that could amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 49 is ineligible.

Claim 50 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Statutory Category: Yes - The claims recite an apparatus for producing an image of a region inside a medium and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “determining the image of the region by said processor and array, determining a metric value for pixels in the image, when the metric value is comprised in a first range, computing a pixel value in the image without using a transmit weighted vector, and when the metric value is comprised in a second range different than said first range, computing a pixel value in the image using transmit weighting vectors, said transmit weighting vectors being different and orthogonal with respect to each other”.
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, recites a mathematical type mathematical concept and covers the performance of the limitation in the mind as it is regarding a concept relating to combination for the calculation of pixel values based on an 
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional claim elements. Therefore, the claim does not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the claim does not contain additional claim elements that could amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 40 is ineligible.

Claim 51 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 37 rejection.
Claim 51 recites the following elements: “a non-transitory computer-readable storage medium on which is stored a computer program including instructions to execute the method according to claim 37, 

Claim 52 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an apparatus for producing an image of a region inside a medium and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “during the combining, the beamformed pixel values             
                
                    
                        U
                    
                    
                        n
                    
                
                (
                x
                ,
                z
                )
            
         calculated using all of the plurality of transmit weighting vectors are combined to provide the pixel value            
                 
                I
                (
                x
                ,
                z
                )
            
         of the pixel inside the image”.
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the combining of a beamformed pixel value with a pixel value inside an image. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional claim elements. Therefore, the claim does not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the claim does not contain additional claim elements that could amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 45 is ineligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jørgen Arendt Jensen et al. ("Synthetic Aperture Ultrasound Imaging", August 11 2006, Ultrasonics, pages e5-e15): Page e7 teaches a double summation with the number of transmission elements and the number of emissions. However, the equation does not solve for a beamformed pixel or utilize constants, receiving weighting factors of signal delay.
Qiao et al. (PGPUB No. US 20130083628): Claim 9 teaches an equation for a pixel that is a summation with the index of transmitting sub-apertures and multiplied with the beamforming equation of claim 11. However, Qiao fails to teach the signal delay in the aperture summation. Furthermore, Qiao does not have a reception weighting factor or a constant k.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793